        Case 1:19-cv-00057-KD-MU Document 34 Filed 04/06/19 Page 1 of 5



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF ALABAMA

                               )
CHRISTOPHER LEE PRICE,         )
                               )
                Plaintiff,     )
                                 Case No. 19-cv-57
                               )
        v.                     )
                               )
JEFFERSON S. DUNN,
                               )
COMMISSIONER, ALABAMA
                               )
DEPARTMENT OF CORRECTIONS, in
                               )
his official capacity, et al.,
                               )
                Defendants     )
                               )
                               )


       PLAINTIFF’S RENEWED EMERGENCY MOTION FOR PRELIMINARY
                             INJUNCTION

       Pursuant to Fed. R. Civ. P. 65, and out of an abundance of caution to ensure preservation

of the record on appeal, Plaintiff Christopher Lee Price respectfully renews his Emergency Motion

for Preliminary Injunction.

       Mr. Price believes that he has preserved the record in this case for appeal. In an abundance

of caution, however, Mr. Price submits this renewed motion, which incorporates the arguments

and evidence contained in his original Cross Motion for Summary Judgment, his Emergency

Motion for Preliminary Injunction, and his Motion for Relief from Judgment and for

Reconsideration. Because this motion does not raise any new legal or factual issues, and because

Defendants have already addressed all of the points Mr. Price raised in his previously-filed

motions, additional briefing on this renewed motion is not necessary.      Mr. Price respectfully

requests that, unless the Court grants this motion, the Court act on it by 11:00 A.M. CDT on




                                                1
        Case 1:19-cv-00057-KD-MU Document 34 Filed 04/06/19 Page 2 of 5



Monday, April 8, 2019, so that he may file his notice of appeal and appellate brief to the Eleventh

Circuit by 1 P.M EST on Monday, April 8, 2019.

I.      Mr. Price Meets the Standard for Granting a Stay of Execution.

        A plaintiff is entitled to a preliminary injunction if he can show (1) a substantial likelihood

of success on the merits of his claims; (2) that the requested action is necessary to prevent

irreparable injury; (3) that the threatened injury outweighs the harm the stay would inflict upon

the non-moving party; and (4) that the stay would serve the public interest. See Brooks v. Warden,

810 F.3d 812, 818 (11th Cir. 2016), citing Powell v. Thomas, 641 F.3d 1255, 1257 (11th Cir. 2011).

        Where the plaintiff is a death row inmate who has brought a constitutional challenge to his

execution, the plaintiff’s entitlement to a preliminary injunction staying his execution “turns on

whether [he can] establish a likelihood of success on the merits.” Glossip v. Gross, 135 S. Ct.

2726, 2737 (2015). This is because the finality of death, along with the overriding interest that a

citizen not be executed in a manner or with a means that offends the federal Constitution, are

conclusive of the other three elements needed to justify a preliminary injunction. See Wainwright

v. Booker, 473 U.S. 935, 935 n.1 (1985) (Powell, J. concurring) (recognizing that death by

execution constitutes irreparable injury); G & V Lounge, Inc. v. Michigan Liquor Control Comm’n,

23 F.3d 1071, 1079 (6th Cir. 1994) (“[I]t is always in the public interest to prevent the violation of

a party’s constitutional rights.”).

        To establish a likelihood of success on the merits, an inmate is not required “to prove his

case once and for all.” Hamm v. Comm’r, Ala. Dep’t of Corr., No. 18-10473, 2018 WL 2171185,

at *4 (11th Cir. Feb. 13, 2018). Rather, the district court must merely “make some findings that

tilt the scales in the inmate’s favor.” Id. Mr. Price has come forward with enough to satisfy that

standard.




                                                  2
        Case 1:19-cv-00057-KD-MU Document 34 Filed 04/06/19 Page 3 of 5



       A.      Mr. Price Has a Substantial Likelihood of Success on the Merits of His
               Eighth Amendment Claim.

       Mr. Price’s arguments and evidentiary material contained in his Cross Motion for Summary

Judgment, Emergency Motion for Preliminary Injunction, and Motion for Relief from Judgment

and for Reconsideration establish the likelihood that he will ultimately prevail on his Eighth

Amendment claim. He incorporates those materials and accompanying affidavits in full for

purposes of this motion. Mr. Price specifically incorporates the detailed, proposed nitrogen

hypoxia protocol that he has submitted in his Motion for Reconsideration, see Plaintiff’s Motion

for Relief from Judgment and For Reconsideration at 4, which demonstrates that nitrogen hypoxia

is a “readily implemented” method of execution.

       B.      Mr. Price Has a Substantial Likelihood of Success on the Merits of His Equal
               Protection Clause Claim.

       Mr. Price’s arguments and evidentiary material contained in his Cross Motion for Summary

Judgment, Emergency Motion for Preliminary Injunction, and Motion for Relief from Judgment

and for Reconsideration similarly establish the likelihood that he will ultimately prevail on his

Equal Protection Clause claim.       Again, he incorporates those materials and accompanying

affidavits in full for purposes of this motion.




                                                  3
       Case 1:19-cv-00057-KD-MU Document 34 Filed 04/06/19 Page 4 of 5



                                        CONCLUSION

       For the foregoing reasons, this Court should grant Mr. Price’s motion to stay his execution.



                                             Respectfully submitted,

                                             ROPES & GRAY LLP


                                             By: /s/ Aaron M. Katz
Dated: April 6, 2019                            Aaron M. Katz (admitted pro hac vice)
                                                Prudential Tower
                                                800 Boylston Street
                                                Boston, Massachusetts 02199-3600
                                                (617) 951-7000 (phone)
                                                (617) 951-7050 (fax)
                                                aaron.katz@ropesgray.com

                                                 Attorney for Plaintiff,
                                                 CHRISTOPHER LEE PRICE




                                                4
        Case 1:19-cv-00057-KD-MU Document 34 Filed 04/06/19 Page 5 of 5



                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 6th day of April, 2019, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF system which will send notification of such filing

to the following:

       Lauren Ashley Simpson
       Beth Jackson Hughes
       Henry Mitchell Johnson
       Office of the Attorney General
       501 Washington Avenue
       Montgomery, AL 31630
       Attorneys for Defendants


Dated: April 6, 2019                              /s/ Aaron M. Katz

                                                  ROPES & GRAY LLP
                                                  Aaron M. Katz, Esq. (admitted pro hac vice)
                                                  Prudential Tower
                                                  800 Boylston Street
                                                  Boston, MA 02199-3600
                                                  Tel.: (617) 951-7000
                                                  Fax: (617) 951-7050
                                                  aaron.katz@ropesgray.com




                                                  5
